PER CURIAM:
Juan Pérez Reilly fue admitido al ejercicio de la abogacía el 14 de enero de 1970 y autorizado a ejercer la notaría el 27 de febrero de 1970.
Mediante querella presentada por el Procurador General, fechada el 11 de febrero de 1988, éste nos solicita su de-saforo a tenor con la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 785) y nuestra facultad inherente para regla-mentar la profesión de abogado. Aduce el Procurador General que Pérez Reilly fue declarado convicto en el Tribunal de Distrito Federal para el Distrito de Puerto Rico, de defrau-dar al Gobierno de Estados Unidos. Nos acompaña copia de dicha sentencia.
Considerada la naturaleza de dicha convicción procede su separación inmediata del ejercicio de la abogacía y del nota-*518riado, y se ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer en esta jurisdicción. In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Torres López, 119 D.P.R. 55 (1987); In re Boscio Monllor, 116 D.P.R. 692 (1985).
Copia de la querella y de la presente serán notificadas al querellado Juan Pérez Reilly.
El Alguacil General de este Tribunal se incautará de los protocolos y registros de afidávit, y los entregará al Director de Inspección de Notarías para que sean examinados y opor-tunamente nos informe sobre el resultado de dicha gestión.

Se dictará la sentencia correspondiente.